Title: From Thomas Jefferson to James Madison, 7 July 1793
From: Jefferson, Thomas
To: Madison, James



Dear Sir
July 7. 1793.

I wrote you on the 30th. ult. and shall be uneasy till I have heard you have received it. I have no letter from you this week. You will perceive  by the inclosed papers that they are to be discontinued in their present form and a daily paper published in their stead, if subscribers enough can be obtained. I fear they cannot, for nobody here scarcely has ever taken his paper. You will see in these Colo. H’s 2d. and 3d. pacificus. Nobody answers him, and his doctrine will therefore be taken for confessed. For god’s sake, my dear Sir, take up your pen, select the most striking heresies, and cut him to peices in the face of the public. There is nobody else who can and will enter the lists with him.—Never, in my opinion, was so calamitous an appointment made, as that of the present minister of F. here. Hotheaded, all imagination, no judgment, passionate, disrespectful and even indecent towards the P. in his written as well as verbal communications, talking of appeals from him to Congress, from them to the people, urging the most unseasonable and groundless propositions, and in the most dictatorial style &c. &c. &c. If ever it should be necessary to lay his communications before Congress or the public, they will excite universal indignation. He renders my position immensely difficult. He does me justice personally, and, giving him time to vent himself and then cool, I am on a footing to advise him freely, and he respects it. But he breaks out again on the very first occasion, so as to shew that he is incapable of correcting himself. To complete our misfortune we have no channel of our own through which we can correct the irritating representations he may make. Adieu. Yours affectionately.
